BOYER, Chief Judge,
concurring in part and dissenting in part.
I concur in reversal and remand for the sole purpose of permitting the trial court to comply with Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976). In all other respects I would affirm. While it is true that the order relating to visitation is strict and precisé, experienced trial judges find that oftentimes parents must be treated like children and given strict guidelines to follow. Once the judge makes that determination he should be permitted to enforce his order by contempt.
Further, I would grant appellee’s motion for attorney’s fees incident to this appeal. If he were the appellant and his former wife appellee, there is little question but that her motion for attorney’s fees and *834costs would be granted. The legislature and the courts have mandated that the sexes be treated equally. In my view the award of attorney’s fees is not a proper area for sex discrimination.